Title: From Thomas Jefferson to Samuel Hanson, 19 September 1801
From: Jefferson, Thomas
To: Hanson, Samuel


Dear Sir
Monticello Sep. 19. 1801
Your favor of the 14th is recieved by the last post. by the one preceding I had recieved mr Meredith’s resignation in future, and had sent an appointment to another, according to arrangements [settled] before I left Washington. there were circumstances attending that which absolutely controuled us.
Not having any other acquaintance among the Directors of the bank of the US. at Philadelphia, I wrote to the President mr Willing, with the delicacy which the case required[. until] I recieve his answer I shall not consider your appointment as desperate however respectable the grounds on which mr Tilghman contends the contrary. my having recieved no answer as yet, is favorable. I return you mr Tilghman’s letter, and shall within not many days be with you myself. accept assurances of my best wishes & high respect.
Th: Jefferson
